DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 16-30 are pending:
		Claims 16-30 are rejected. 
		Claims 21-30 have been added. 
Election/Restrictions
Applicant’s election of Group II (claims 16-20) without traverse of in the reply filed on 10/05/2022 is acknowledged.  
Claim Objections
Claim 28 is objected to because of the following informalities:  
	Claim 28 recites “fluidically coupling a media-packed column or bed”; consider rephrasing to – fluidically coupling a media-packed column or bed to a ground water or surface water influent source – or something similar to clarify how the media-packed column or bed is fluidically connected in step 1. 
	Claim 28 recites “nitrogen gas source though the…”; consider rephrasing to – nitrogen gas source through the – for clarity and consistency with other claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “wherein sparging with the nitrogen gas in the anoxic contactor to remove the dissolved oxygen lowers an amount of an external carbon source and electron donor included in the additives necessary to facilitate the biological conversion of the dissolved nitrate relative to an oxic denitrification system not sparged with nitrogen gas which reduces a like amount of dissolved oxygen and nitrate”; it is unclear what the amount of external carbon and electron donor is limited to relative to an oxic denitrification system therefore it is unclear what is required to meet the “amount…necessary to facilitate the biological conversion of the dissolved nitrate relative” limitation. The claim is further indefinite because it is unclear what the amount of dissolved oxygen and nitrate is limited to in the anoxic contactor therefore it is unclear what the “like amount” is limited to. It is also unclear which step the oxic denitrification is a part of in order to perform the step of reducing a like amount of dissolved oxygen and nitrate by the oxic denitrification. 
	Claim 23 recites “the groundwater”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the claim requires ground water. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (JP 2015-400) and by evidence of Turk (USPN 5,556,536).
	Regarding claim 28, Suzuki teaches a method for denitrifying surface water (the method is carried out in a fixed bed type biological denitrification apparatus of nitrogen-containing water; see ABS and “Technical-Field” on pg. 1), the method comprising: 
	fluidically coupling a media-packed bed (Fig. 2, packed bed 102; see pg. 2; the packed bed 102 is connected to multiple sources therefore is fluidically coupled); 
	fluidically coupling the media-packed bed to a nitrogen gas source (Fig. 2, nitrogen gas 6; “[t]he nitrogen gas 6 can be injected into the lower portion of the packed bed 102”, see pg. 3, therefore said packed bed 102 is fluidically coupled);
	 continuously sparging nitrogen gas (“[t]he nitrogen gas 6 can be injected into the lower portion of the packed bed 102 continuously…”; see pg. 3; “spreading the nitrogen gas 6 uniformly in the packed bed 102…inlets at the bottom of packed tank 102…diffuser”; see pg. 3) from the nitrogen gas source through the media- packed bed (“[t]he nitrogen gas 4 that has passed through the packed bed 102”; see pg. 3) to remove dissolved oxygen from the surface water (this step will inherently occur because nitrogen gas is more soluble in water than molecular oxygen, nitrogen gas removes oxygen by displacement by evidence of Turk; Turk see C10/L50-60).
	Regarding claim 30, Suzuki teaches the method of claim 28, further comprising fluidically coupling a carbon and electron donor additive source (“reducing agent 3…alcohols such as methanol and ethanol, organic acids such as acetic acid and propionic acid, and hydrogen sulfide…used alone or in appropriate combination”; see pgs. 2-3) to the media-packed bed to facilitate removal of the dissolved oxygen and nitrate (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Turk (USPN 5,556,536) view of Murria (ES 2738952) and further in view of Whiteman (WO 2019/204798) and by evidence of Activated Carbon Filter (NPL in PTO 892)). 
	Regarding claim 16, Turk teaches a method for treating water (waste water treatment; see C1/L15-21) containing dissolved nitrate (nitrate; see ABS) and other oxidized inorganic contaminants amenable (ammonia (NH4-N) or hydrogen sulfide; see C5/L53-65 and C10/L10-20) to biological conversion (biological filter; see C8/L1-10), the method comprising: 
	feeding the water as influent into an anoxic contactor (“[i]nfluent water 10 enters the deoxygenation/sparge (D/S) column 2…some denitrification may begin in D/S column 2”; see C4/L40-50; Applicant’s specification states in ¶18 that “’anoxic’ when referring to a denitrification system….in which DO is present at 2.0 mg DO/L or less”; therefore the Examiner interprets that the D/S column 2 of Turk is an anoxic contactor because some denitrification takes place and DO is below 2 mg/L as shown by DO meter 9 shown in Fig. 1 of Turk) packed with media (“nitrifying bed 4 in the column 2”; see C4/L44-50 and Fig. 1);
	feeding an additive… to the water (“methanol 20 is added”; see Fig. 1 and C4/L55-60) to facilitate biological conversion of the dissolved nitrate and the other oxidized inorganic contaminants (“methanol…fosters microbial growth that releases N2 from nitrate or nitrite”; see C4/L50-67); 
	introducing nitrogen gas through a diffuser (“releasing nitrogen 14 through a diffuser 6”; see C4/L45-50 and Fig. 1) positioned at a bottom of the anoxic contactor (i.e. D/S column 2) (see Fig. 1) to sparge and remove dissolved oxygen from the water (“releasing nitrogen…to sparge the tank 2 of oxygen”; see C4/L45-50); 
	establishing colonies of microorganisms to convert the dissolved nitrate to additional nitrogen gas within the anoxic contactor (some denitrification occurs in the D/S column 2 therefore nitrate will be converted to nitrogen gas since denitrification is the microbial process of reducing nitrate and nitrite to gaseous forms of nitrogen therefore the establishing step inherently occurs in the D/S column 2);  
	introducing…oxygen gas to the water (“in the third stage, the water stream 35 passes through a discharge column 42…is vigorously aerated with…oxygen”; see C7/L65-67) in a reaeration unit (i.e. discharge column 42) (see Fig. 1);
	removing particulates from the water via the biological filter (“activated carbon into the biological filter”; see C8/L1-10; activated carbon removes particles by evidence of Activated Carbon Filter (NPL in PTO 892))…; and 
	Turk further discloses a method using an experimental apparatus (see C8/L13-60), comprising the step of establishing colonies of microorganisms consuming residual dissolved organic carbon (“Effluent was passed directly to an aerobic biological filter bed to oxidize…any undigested organic matter”; see C10/L10-20) within an aerobic filter bed (aerobic filter bed; see C10/L10-20); expelling an effluent from the aerobic filter bed, the effluent including a lower concentration than the water fed into the anoxic contactor as the influent (“Effluent was passed directly to an aerobic biological filter bed to oxidize any nitrite or hydrogen sulfide inadvertently produced by inefficient column operation and to consume any undigested organic matter”; see C10/L10-20).
	The biological filter is not explicitly disclosed as the aerobic filter bed, however it would have been obvious to one of ordinary skill in the art before the effective filing  date of the invention to modify the method of Turk (pertaining to the embodiment of Fig. 1) by operating the biological filter (comprising activated carbon) as an aerobic filter as disclosed by the method (comprising the experimental apparatus) of Turk because it provides the benefit of oxidizing any nitrite or hydrogen sulfide inadvertently produced by inefficient column operation (Turk, see C10/L10-20). 
	Turk does not teach that (1) using a plurality of additives, (2) wherein said microorganisms assimilating residual dissolved nitrate within an aerobic filter bed and (3) the effluent including a lower nitrate concentration in the aerobic filter bed. 
	In a related field of endeavor, Murria teaches a biological denitrification procedure (see ABS) comprising the step of using a plurality of additives (acetic or lactic acid and phosphoric acid or orthophosphate and sodium hydroxide; see pg. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by incorporating the step using a plurality of additive’s as disclosed by Murria because said step provides the benefit of conditioning raw water (Murria, see pg. 7).  
	In a related field of endeavor, Whiteman teaches a method for treating wastewater (see ABS) wherein in example  9B comprising microbes such as Thiosphera pantotropha (TP) that can perform transformation of ammonia to nitrite and then directly to nitrogen gas under aerobic conditions an advantage can be created by introducing this bacterium or others with such capability into continuous flow through or batch treatment activated sludge processes with greater reliability under aerobic conditions (see ¶141). TP perform denitrification which will further reduce nitrate concentration. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by replacing the aerobic microorganisms with the Thiosphera pantotropha (TP) (TP is under aerobic conditions) as disclosed by Whiteman because said microorganism provides the benefit of growing faster than other bacteria (Whiteman, see ¶141) and for the benefit of treating wastewater with greater reliability (Whiteman, see ¶141). Therefore the combination teaches having microorganisms assimilating residual dissolved nitrate within an aerobic filter bed and the effluent including a lower nitrate concentration in the aerobic filter bed since the TP bacteria are present in the aerobic filter bed for further reducing nitrate concentration. 
	Regarding claim 17, Turk, Murria, and Whiteman teach the method of claim 16, wherein sparging with the nitrogen gas in the anoxic contactor lowers a concentration of the dissolved oxygen in the water (Turk, “[n]itrogen gas, being more soluble in water than molecular oxygen, removed the oxygen by displacement”; see C10/L50-60).
	Regarding claim 18, Turk, Murria, and Whiteman teach the method of claim 16, wherein sparging with the nitrogen gas in the anoxic contactor to remove the dissolved oxygen (Turk, “[n]itrogen gas, being more soluble in water than molecular oxygen, removed the oxygen by displacement”; see C10/L50-60) lowers an amount of an external carbon source and electron donor included in the additives necessary to facilitate the biological conversion of the dissolved nitrate (see §112b) relative to an oxic denitrification system not sparged with nitrogen gas (see §112b) which reduces a like amount of dissolved oxygen and nitrate (see §112b).
	Regarding claim 19, Turk, Murria, and Whiteman teach the method of claim 16, wherein the water is flowed through the anoxic contactor (Turk, i.e. D/S column 2), the reaeration unit (Turk, i.e. discharge column 42), and the aerobic filter (Modified Turk, i.e. effluent 45 to biological filter) in sequence (see Fig. 1).  
	Regarding claim 20, Turk, Murria, and Whiteman teach the method of claim 16, wherein the additives include an external carbon source and electron donor (Turk, i.e. methanol; the methanol is a carbon source and it is known that carbon sources act as electron donors for denitrifiers) to facilitate the removal of residual dissolved oxygen (Turk, “methanol, is added to the fluid medium such that the anaerobic bacteria reduces at least some of the nitrate to nitrogen”) not removed by sparging with the nitrogen gas and the biological conversion of the dissolved nitrate  (Turk, “methanol…releases N2 from nitrate or nitrite”; see C4/L50-67; the release of N2 will cause removal of dissolved oxygen since nitrogen gas removes oxygen by displacement; Turk, see C10/L50-50; therefore the methanol removes residual dissolved oxygen not removed by sparging).  

Claims 21, 23-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Turk (USPN 5,556,536) in view of Suzuki (JP 2015-400).
	Regarding claim 21, Turk teaches a method for treating water with a denitrification system (the method is carried out by denitrifying bioreactor system shown in Fig. 1; see C4/L20-35), the method comprising: flowing the water through a media-packed bed (Fig. 1, bacterial filter bed 4 or nitrifying bed 4; see C4/L35-50); sparging N2 gas (“nitrogen 14…to sparge”; see C4/L40-51) to remove dissolved oxygen from the water (“[n]itrogen gas, being more soluble in water than molecular oxygen, removed the oxygen by displacement”; see C10/L50-60); flowing the water through a reaeration unit (Fig. 1, discharge column 42; see C5/L1-10; water is aerated in the discharge column therefore is a reaeration unit); and flowing the water through a polishing filter bed (“activated carbon in biological filter bed”; see C8/L1-10).
	Turk does not teach that the step of flowing the nitrogen gas continuously through the media.
	In a related field of endeavor, Suzuki teaches a fixed bed type biological denitrification method and device (see ABS) comprising the step of flowing the nitrogen gas continuously through the media (“[t]he nitrogen gas 6 can be injected into the lower portion of the packed bed 102 continuously…”; see pg. 3) (“[t]he nitrogen gas 4 that has passed through the packed bed 102”, see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the nitrogen supply step of Turk by performing said supply step continuously through the media as disclosed by Suzuki because continuous injection prevents the accumulation of nitrogen gas (Suzuki, see pg. 3) and effective for removing gas accumulated in the packed bed (Suzuki, see pgs. 3-4). 
	Regarding claim 23, Turk and Suzuki teach the method of claim 21, further comprising adding an external carbon source and electron donor (Turk, Fig. 1, methanol 20; see C4//L55-C5/L5; “any suitable fluid-miscible carbon source may be used in place of methanol, such as other alcohols (e.g., ethanol) acetate, starches, or sugars”; it is known that carbon sources work as electron donors for denitrifiers) to the water to facilitate removal of the dissolved oxygen and nitrate from the surface water through microbial activity (Turk, “methanol…fosters microbial growth that releases N2 from nitrate or nitrite”; see C4/L50-67; the release of N2 will cause removal of dissolved oxygen since nitrogen gas removes oxygen by displacement; Turk, see C10/L50-50; therefore the methanol or other carbon source will facilitate removal of dissolved oxygen).  
	Regarding claim 24, Turk and Suzuki teach the method of claim 21, further comprising flowing one or more additives (Turk, Fig. 1, methanol 20; see C4/L55-65) with the water… 
	Turk does not teach flowing said additives through the media-packed bed.  
	Suzuki teaches the step of flowing additives (Fig. 2, reducing agent 3; see pg. 2) through the media-packed bed (Fig. 2, packed bed 102; see pg. 3) (“reducing agent 3 that have flowed into the denitrification unit 101 pass through the packed bed 102”; see pg. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by flowing the additives through the media-packed bed as disclosed by Suzuki because by doing so provides the benefit of accelerating the denitrification reaction (Suzuki, see pg. 2).
	Regarding claim 28, Turk teaches a method for denitrifying surface water (the method is carried out by denitrifying bioreactor system shown in Fig. 1; see C4/L20-35), the method comprising: fluidically coupling a media-packed bed (Fig. 1, bacterial filter bed 4 or nitrifying bed 4; see C4/L35-50); coupling the media-packed bed (i.e. bacterial filter bed 4 or nitrifying bed 4) to a nitrogen gas source (Fig. 1, nitrogen 14; see C4/L45-51); sparging nitrogen gas from the nitrogen gas source through the media-packed bed (“nitrogen 14…to sparge”; see C4/L40-51) to remove dissolved oxygen from the surface water (“[n]itrogen gas, being more soluble in water than molecular oxygen, removed the oxygen by displacement”; see C10/L50-60).
	Turk does not teach that the step of flowing the nitrogen gas continuously through the media such that said media is fluidly coupled.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the nitrogen supply step of Turk by performing said supply step continuously through the media as disclosed by Suzuki because continuous injection prevents the accumulation of nitrogen gas (Suzuki, see pg. 3) and effective for removing gas accumulated in the packed bed (Suzuki, see pgs. 3-4). 
	Regarding claim 29, Turk and Suzuki teach the method of claim 28, further comprising fluidically coupling each of a reaeration unit (Turk, Fig. 1, discharge column 42; see C5/L1-10; water is aerated in the discharge column therefore is a reaeration unit) and a discrete media filter (Turk, “activated carbon in biological filter bed”; see C8/L1-10) to the media-packed bed (Turk, i.e. nitrifying bed 4 or bacterial filter bed 4) (the processes are connected therefore fluidly coupled).
	Regarding claim 30, Turk and Suzuki teach the method of claim 28, further comprising coupling a carbon and electron donor additive source (Turk, Fig. 1, methanol 20; see C4//L55-C5/L5; “any suitable fluid-miscible carbon source may be used in place of methanol, such as other alcohols (e.g., ethanol) acetate, starches, or sugars.”; carbon sources work as electron donors for denitrifiers) to the media-packed bed (Turk, i.e. nitrifying bed 4 or bacterial filter bed 4) (Turk, the apparatuses are connected therefore fluidly coupled) to facilitate removal of the dissolved oxygen and nitrate (Turk, see Fig. 1).
	Turk does not teach that the additive source is fluidly coupled to the media. 
	Suzuki teaches that the additive source (Fig. 2, reducing agent 3; see pg. 2) is fluidly coupled to the media (Fig. 2, packed bed 102; see pg. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by fluidically coupling the additive source to the media as disclosed by Suzuki because by doing so provides the benefit of accelerating the denitrification reaction (Suzuki, see pg. 2).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Turk (USPN 5,556,536) in view of Suzuki (JP 2015-400) and further in view of Chai (US 2015/0315050).
	Regarding claim 22, Turk and Suzuki teach the method of claim 21.
	The combination of references does not teach the step of flowing the water through the denitrification system along a direction of gravity.
	In a related field of endeavor, Chai teaches a sewage treatment process (see ABS) comprising the step of flowing the water through the denitrification system along a direction of gravity (“[t]he whole procedure adopts the gravity flow”; see ¶10).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by incorporating the step of flowing water through the denitrification system along a direction of gravity as disclosed by Chai because said step provides the benefit of decreasing energy consumption (Chai, see ¶10).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Turk (USPN 5,556,536) in view of Suzuki (JP 2015-400) and further in view of Murria (ES 2738952).
	Regarding claim 25, Turk and Suzuki teach the method of claim 24.
	The combination does not teach the additive is an orthophosphate.  
	In a related field of endeavor, Murria teaches a biological denitrification procedure (see ABS) comprising an additive that is an orthophosphate (Orthophosphate; see pg. 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by incorporating an orthophosphate as disclosed by Murria because it provides the benefit of conditioning raw water (Murria, see pg. 7).  
	Regarding claim 26, Turk and Suzuki teach the method of claim 24.
	The combination does not teach the additive is phosphoric acid.  
	In a related field of endeavor, Murria teaches a biological denitrification procedure (see ABS) comprising an additive that is phosphoric acid (Phosphoric Acid; see on pg. 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by incorporating phosphoric acid as disclosed by Murria because it provides the benefit of conditioning raw water (Murria, see pg. 7).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Turk (USPN 5,556,536) in view of Suzuki (JP 2015-400) and further in view of Syed (US 2019/0144318).
	Regarding claim 27, Turk and Suzuki teach the method of claim 21.
	The combination does not teach the step of adding a pH control additive to the water to maintain the pH between 7 and 9.
	In a related field of endeavor, Syed teaches a process for selenium removal with biological, chemical and membrane treatment (see ABS) comprising the step of adding a pH control additive (HCL is added to the water; see ¶28) to the water to maintain the pH (target pH for example 6.0-8.5; see ¶28).
	 The examiner takes note of the fact that the prior art pH range of 6-8.5 overlaps the claimed pH range of 7-9. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the date of the invention to modify the method of Turk by incorporating the step of adding a pH control additive to the water to maintain the pH between 6.0-8.5 as disclosed by Syed because said step achieves a desired pH (Syed, see ¶28) which is desirable in Turk since pH is monitored (Turk, see Fig. 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (NPL) teaches that carbon source is a critical element for biomass formation and the electron donor for denitrification processes (see §1. Introduction).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778